Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claim(s) 9-16 have been considered but are moot because the new ground of rejection.
Applicant amended representative claim 9, now reciting “a receiver that receives information regarding a threshold”.  Examiner has amended prior art rejection to include Koskinen (US 2015/0319655 A1)(Hereafter just Koskinen) in analogous art. 
 Here, Jia does not explicitly disclose “a receiver that receives information regarding a threshold”, however this is a well-known and obvious operation in the field of technology. Here, Koskinen discloses “a receiver that receives information regarding a threshold” (see configuration information includes threshold measurement information [0005] where receiver is illustrated in fig. 3, 340);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia with that of Koskinen. Doing so would conform to vigorously well-known operations in the field of technology.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not appear to contain support for “a second transmitter that transmits information regarding the threshold” and “a first receiver that receives information regarding a threshold”. The written description and “drawings” do not clearly recite dedicated purposes for specific transmitters and receivers. Further clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2014/0055302 A1) in view of Koskinen et al. (US 2015/0319655 A1).



 	Regarding claim 9, Jia discloses a terminal comprising:
a processor (see Beam Pattern Selector/beamforming protocol in 114 fig. 1, which chooses modes for beam selection has illustrated in fig. 5, see “[0043] A beamforming protocol may be employed to enable an apparatus to select proper beams for data exchanges with another apparatus. IEEE 802.11ad defines a sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection. A sector level beam may be selected using either the SLS protocol or the BRP protocol. A refined beam may be selected using the BRP protocol. The quasi-omni pattern is unique across all peer apparatuses.”) that controls to switch between a first determination process (see various beam selection processes or modes in fig. 5 including quasi-omini directional, timestamp, beam signal quality and sector as described in [0043]) for determining a beam using given information on a beam and a second determination process (see sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection for either first or second leading to various modes as shown in fig. 5) for determining a beam autonomously, when a quality metric has become lower than the threshold a certain number of times or more in a certain period (see quality is less than or equal to a threshold signal quality for a period of time [0094]); and a transmitter that 
Jia does not explicitly disclose “a receiver that receives information regarding a threshold”, however this is a well-known and obvious operation in the field of technology. Here, Koskinen discloses “a receiver that receives information regarding a threshold” (see configuration information includes threshold measurement information [0005] where receiver is illustrated in fig. 3, 340);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia with that of Koskinen. Doing so would conform to vigorously well-known operations in the field of technology.

Regarding claim 10, Jia discloses a radio communication method for a terminal, comprising:
controlling to switch between a first determination process for determining a beam using given information on a beam (see [0043], “[0043] A beamforming protocol may be employed to enable an apparatus to select proper beams for data exchanges with another apparatus. IEEE 802.11ad defines a sector level sweep 
Jia does not explicitly disclose “receiving information regarding a threshold”, however this is a well-known and obvious operation in the field of technology. Here, Koskinen discloses “receiving information regarding a threshold” (see configuration information includes threshold measurement information [0005] where receiver is illustrated in fig. 3, 340);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia with that 

Regarding claim 11, Jia discloses a base station comprising:
a receiver that receives a transmission from the terminal transmitted based on using a beam (see transceiver in fig. 1 item 106), that is determined based on either a first determination process for determining a beam using given information on a beam and a second determination process for determining a beam autonomously (see [0043], “[0043] A beamforming protocol may be employed to enable an apparatus to select proper beams for data exchanges with another apparatus. IEEE 802.11ad defines a sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection” and see further illustrations including information on beam in fig. 5),
 wherein a control to switch between the first determination process and second determination process is performed, when a quality metric has become lower than a threshold a certain number of times or more in a certain period in the terminal (see quality is less than or equal to a threshold signal quality for a period of time [0094]).

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia with that of Koskinen. Doing so would conform to vigorously well-known operations in the field of technology.
Regarding claim 12, Jia discloses a system comprising: a terminal that comprises:
a processor that controls to switch between a first determination process for determining a beam using given information on a beam and a second determination process for determining a beam autonomously (see [0043], “A beamforming protocol may be employed to enable an apparatus to select proper beams for data exchanges with another apparatus. IEEE 802.11ad defines a sector level sweep (SLS) protocol and a beam refinement protocol (BRP) for beam selection” and see further illustrations including information on 
a first transmitter that performs a transmission based on a determined beam (see [0006], “Typically, different sets of antenna weights are specified for transmit and receive operations”); and
a base station that comprises:
a second transmitter that transmits the information (see Base station [0126]); and
a second receiver that receives the transmission from the terminal (transmitting and receiving [0127]);
Jia does not explicitly disclose “A first receiver that receives information regarding a threshold” and “a second transmitter that transmits the information regarding the threshold to the terminal”, however this is an well-known and obvious operation in the field of technology. Here, Koskinen discloses “A first receiver that receives information regarding a threshold” (see configuration information includes threshold measurement information [0005] and sending and receiving configuration information in fig. 2, 212-214) and “a second transmitter that 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia with that of Koskinen. Doing so would conform to vigorously well-known operations in the field of technology.
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2014/0055302 A1) in view of Koskinen et al. (US 2015/0319655 A1) in view of Liu et al. (US 2018/0227862 A1).
Regarding claim 13, Jia in view of Koskinen disclose the terminal according to claim 9. They do not specifically disclose however Liu discloses wherein the transmitter transmits at least one of information about a notice of change of beam and information about the determined beam using a Medium Access Control Control Element, MAC CE (see Beam Change Indication MAC-CE, [0103]);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia and Koskinen with that of Liu. Doing so would conform to vigorously well-known operations in the field of technology.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia and Koskinen with that of Liu. Doing so would conform to vigorously well-known operations in the field of technology.
Claim 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2014/0055302 A1) in view of Koskinen et al. (US 2015/0319655 A1) in view of Liu et al. (US 2018/0227862 A1) in further view of  Li et al. (US 2018/0212651 A1).
Regarding claim 15, Jia in view of Koskinen  in further view of Liu disclose the terminal according to claim 13. They do not disclose, however Li discloses wherein the transmitter transmits the MAC CE on a cell that is different from a cell where the determined beam is used (SEE [0096] A UE can also request BRRS using SR [4]. To request the serving 5G Node to transmit BRRS, the UE transmits the scheduling request preamble where the higher layer configured preamble resource [and NSR] is dedicated for beam refinement reference signal initiation request.).

Regarding claim 16, Jia in view of Koskinen  in further view of Liu disclose the terminal according to claim 14. They do not disclose, however Li discloses wherein the transmitter transmits the MAC CE on a cell that is different from a cell where the determined beam is used (SEE [0096], “A UE can also request BRRS using SR [4]. To request the serving 5G Node to transmit BRRS, the UE transmits the scheduling request preamble where the higher layer configured preamble resource [u,v,f', and NSR] is dedicated for beam refinement reference signal initiation request.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Jia and Koskinen in view of Liu with that of Li. Doing so would conform to vigorously well-known operations in the field of technology.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643